Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 3, “sealant filler to be in contact the cover” appears to be missing language. The claim will be interpreted as requiring the sealant filler to be in contact with the cover.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0267809 (“Brister”).
Regarding claim 1, Brister discloses a holder apparatus (14/26) of a bio-signal device, wherein the holder apparatus comprises:
a holder (24/34), which comprises a pocket (the mating space above 34) for a bio-signal processing device (16) and an extension (34) with a hollow (400), the hollow and the pocket forming a continuous cavity through the holder (see Figs. 3, 4A, 4H);
a connector (28), and an elastic seal (at least portion 408 of sealing member 36, and see [0277]) with a hole (see the hole containing 28, Fig. 4H), a shape of the elastic seal being matched with a shape of the hollow of the extension at an interface of the pocket and the hollow (see hollow 400 and at least portion 408 which defines the shape of hollow 400, Fig. 4H) and a shape of the hole being matched with a shape of the connector for sealing an interface between the connector and the holder while the connector and the elastic seal are within the hollow and the connector is in contact with the elastic seal (the shape of the hole within the seal member closely matches connector 28, as seen in at least Figs 4A – 4H, and the seal member performs a watertight seal against the contacts, see [0277]); and
sealant filler (sealant, see [0277] and [0296] – [0298]), which is configured to fill the hollow of the extension and be in physical connection with the connector (see [0277] and [0296] – [0298]), which is in the hollow against the seal, the elastic seal and the sealant filler allowing the connector to mate electrically with a counter-connector (the connector of 16) moved within the cavity in a direction from the pocket toward the hollow (see Figs. 11B and 12C).
Regarding claim 2, Brister discloses wherein the hollow comprises an aperture (the space around contact 28 at the interior of 34) interfacing the pocket (the aperture provides for the contact 28 to interface with the space above 34), a diameter of the aperture being smaller than a diameter of the hollow (the upper portion of the hollow space opens to a circular ring around 28 at the top of 34, which has a wider diameter than the space around the contact at aperture space), and the shape of the elastic seal is matched with the shape of the aperture while the elastic seal being in contact with the aperture (see Fig. 11B and at least [0277], [0296] – [0298]).
Regarding claim 3, Brister discloses wherein the holder apparatus comprises a rear part (38), and the holder has a first locking part (the surfaces of 24 guiding and mating with 38) and the rear part has a second locking part (the corresponding surfaces of 38 mating with 24), the first and the second locking part being configured to mechanically fix together for locking the holder and the rear part together such that also the connector and the elastic seal therebetween are immobile with respect to each other (an adhesive pad joint may be used to secure the parts, see [0440]).
Regarding claim 4, Brister discloses wherein the holder (24/34) and the rear part are physically connected together through a hinge structure (38 is part of 34, see Fig. 4A).
Regarding claim 8, Brister discloses wherein the connector comprises an electric connector (28) and an electric circuit (see at least [0299] and [0308]) with an electric wire (46).
Regarding claim 9, Brister discloses a method of assembling a holder apparatus of a bio-signal electronic device, the method comprising
inserting (see at least [0277]. [0296] – [0298], [0440], [0445], and Figs. 3 – 4, 11 – 12) a connector (28) and an elastic seal (at least portion 408 of 36) with a hole (the hole containing 28, Fig. 4H) into the hollow (400) of the extension (34) of a holder (24/34), which comprises a pocket (mating space above 34) for a bio-signal processing device, the pocket forming a continuous cavity through the holder (see Figs. 3, 4A, 4H), and a shape of the elastic seal is matched with a shape of the hollow of the extension at an interface of the hollow and the pocket (see hollow 400 and at least portion 408 which defines the shape of hollow 400, Fig. 4H), and a shape of the hole is matched with a shape of the connector for sealing an interface between the connector and the holder while the connector is in contact with the elastic seal (the shape of the hole within the seal member closely matches connector 28, as seen in at least Figs 4A – 4H, and the seal member performs a watertight seal against the contacts, see [0277]); and
filling the hollow with sealant filler (sealant, see [0277], [0282] – [0283], and [0296] – [0298])), which is in a flowing phase (the sealant material is described as a fluid, and also described as injected), for making the sealant filler to be in physical connection with the connector, which is within the hollow ([0282] – [0283]); and
curing the sealant filler (the sealant materials are understood to cure, for instance both a fluid silicone and a polymeric foam are disclosed and it is understood that these materials cure to forma a stable structure after flowing into the open spaces within 26), thus allowing the connector of the holder apparatus to mate electrically with a counter-connector moved within the cavity in a direction from the pocket toward the hollow (see Figs. 10 – 12).
Regarding claim 10, Brister discloses inserting a rear part (32) into the hollow (see Fig. 4), and locking mechanically together the holder (34) and the rear part  (32) with a first locking part of the holder (portion 38 fits to the holder 34 and is locked, see [0440], securing 26 and portion 32 to the holder) and the rear part (32) has a second locking part of the rear part (portion 32 extends into the hollow and is locked into place by sealant) for causing also the connector and the elastic seal therebetween to be immobile with respect to each other (the securing of the rear part and holder also secures the connector and elastic seal member).

Allowable Subject Matter
Claims 5 – 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all applicable claim objections are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose or suggest the claimed holder apparatus of a bio-signal device, including wherein the holder apparatus comprises a cover on the extension and the rear part whereby allowing the sealant filler to be in contact the cover, along with the remaining elements of the claim.
Regarding Claim 7, the prior art does not disclose or suggest the claimed holder apparatus of a bio-signal device, including wherein the rear part comprises at least one rail, and the extension comprises at least one corresponding groove located in the hollow such that the at least one rail is configured to move in the at least one groove during assembly of the holder apparatus and stay statically in the at least one groove in the ready-made holder apparatus, along with the remaining elements of the claim.
Regarding Claim 11, the prior art does not disclose or suggest the claimed method of assembling a holder apparatus of a bio-signal electronic device, the method including setting a cover on the extension and a rear part of the holder apparatus for allowing the sealant filler to be in contact the cover, along with the remaining elements of the claim. Zhao discloses a connector with a sealant and an elastic member, but does not disclose a holder as required by the claims.
Brister does not disclose a cover member that is on the extension and the rear part and with the sealant filler in contact with the cover. Brister also does not disclose the rear part having a rail and a corresponding groove in the hollow. Myllkangas discloses a holder for a bio-signal device, but does not disclose a sealant filler as required by the claims. Yudate discloses a connecter within a holder and having multiple sealing members, but no sealant filler as required by the claims and no cover or rail/groove as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833